Title: From George Washington to Captain Thomas Blanch, 24 August 1780
From: Washington, George
To: Blanch, Thomas


					
						
							Sir
							Head Quarters [near Liberty Pole, N.J.] 24th Augst 1780
						
						I cannot help expressing exceeding great surprize at your not obeying the order you received yesterday, to take post with the men under your command at the Closter Landings—Nor do I see how you could have answered it to yourself Or Your Country, if any disaster had happened in consequence of Your neglect.
						You are to repair thither immediately With the whole of Your Men. The service will not probably keep you there more than two or three days, in which time you cannot suffer much for want of Tents—Our Army before now has been almost a whole Campaign without Tents—And this spring were from the 6th of June till sometime in July, without a single one for either officers or men (making use of bush Bowers) as a substitute.
						By the Most trusty & expeditious men you have, you are to communicate the earliest intelligence of any Movement of the Enemy, which you May discover; to Me at this place—Genl Clinton at Fort Lee—And if it should be of a Nature to render the Measure necessary, to Colo. Malcom at Dobbs ferry.
						I am very sorry on account of Your sufferings for want of provision—Unfortunately it is but too generally the case with the whole Army at this time, but every Measure is pursuing for relief—In the mean while, you will endeavour to get supplied from the Country & pass Certificates. I am Sir Your Humble Servt
						
							Go. Washington.
						
						
						
							P.S. I shall expect the most pointed compliance with these Orders, because they are correspondent with & part of a larger plan.
							
								G.W.
							
						
					
					
						Instead of sending to Genl Clinton at Fort Lee—Your Communications to the Officer of the Guard opposite to Spiten Devil will do.
					
				